Justice Stevens,
dissenting.
A procedural issue of greater importance than the timing of respondent’s execution is presented by the application to vacate the stay entered by the Court of Appeals. In Title I of the Antiterrorism and Effective Death Penalty Act of 1996, 110 Stat. 1217, Congress significantly limited the authority of the federal courts to entertain second or successive habeas corpus applications by state prisoners. See Felker v. Turpin, 518 U. S. 651 (1996). That action by Congress increases the importance of making sure that the courts have a full and fair opportunity to consider the first federal petition filed by such prisoners.
In this case, the Director of the Virginia Department of Corrections has asked this Court to take the extraordinary step of vacat*960ing a stay that the Court of Appeals had entered to enable a death row inmate to have the time available to all other litigants to file a petition for certiorari to review the denial of his first federal habeas corpus petition. Evenhanded administration of this Court’s Rules counsels against action that affords such special treatment to the director. Moreover, the Court’s decision to vacate the stay creates a precedent that will invite wardens generally to ask us routinely to expedite our processing of certiorari petitions in similar cases. Given the irreparable consequences of error in a capital case, I believe we should steadfastly resist the temptation to endorse procedural shortcuts that can only increase the risk of error. In response to the congressional decision effectively to limit death row inmates to one meaningful opportunity to obtain federal habeas corpus relief, we should give greater, rather than less, scrutiny to a death row inmate’s allegations in his first federal habeas petition.
Accordingly, I respectfully dissent.